Exhibit 10.29




CONSENT AND FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT AND
FIRST AMENDMENT TO AMENDED AND RESTATED
CASH DIVERSION AND COMMITMENT FEE GUARANTY

This CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
FIRST AMENDMENT TO AMENDED AND RESTATED CASH DIVERSION AND COMMITMENT FEE
GUARANTY, dated as of December 28, 2017 (this “Amendment”), is entered into
among the undersigned in connection with (a) that certain Amended and Restated
Credit Agreement, dated as of June 23, 2017, among Sunrun Hera Portfolio 2015-A,
LLC, a Delaware limited liability company, as Borrower (the “Borrower”), the
financial institutions as Lenders from time to time party thereto (the
“Lenders”), and Investec Bank PLC, as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”) and as Issuing Bank (in such
capacity, the “Issuing Bank”) (the “Credit Agreement”, and as amended by this
Amendment, the “Amended Credit Agreement”) and (b) the Cash Diversion and
Commitment Fee Guaranty (as in effect prior to the date hereof, the “Guaranty”,
and as amended by this Amendment, the “Amended Guaranty”). Capitalized terms
which are used but not otherwise defined herein shall have the meanings ascribed
to such terms in the Amended Credit Agreement and the rules of construction set
forth in Section 1.02 of the Credit Agreement apply to this Amendment.
W I T N E S S E T H
WHEREAS, the Borrower wishes to obtain, and the Administrative Agent and the
Required Lenders wish to provide, consent to the acquisition by the Borrower of
(a) (i) Sunrun Hera Owner Holdco 2017, LLC, a Delaware limited liability company
and a Wholly Owned Holdco (“Hera 2017 Holdco”) and (ii) Sunrun Hera Owner 2017,
LLC, a Delaware limited liability company and a Wholly Owned Opco (“Hera 2017
Owner”), respectively, as each is identified by the Borrower in that certain
Wholly Owned Opco Certificate No. 1, dated as of November 7, 2017, and delivered
by the Borrower to the Administrative Agent in accordance with Section 2.05(d)
of the Amended Credit Agreement (such acquisitions in this clause (a),
collectively, the “Wholly Owned Entity Acquisitions”) and (b) (i) Sunrun [***]
Manager 2018, LLC, a Delaware limited liability company and a Tax Equity Holdco
(“[***] 2018 Holdco”) and (ii) Sunrun [***] Manager 2017, LLC, a Delaware
limited liability company and a Tax Equity Holdco (“[***] 2017 Holdco”) (such
acquisitions in this clause (b), collectively, the “Tax Equity Holdco
Acquisitions”); and
WHEREAS, the Borrower and the Sponsor also wish to make, and the undersigned
also wish to agree to make, certain additional amendments to the Credit
Agreement and the Guaranty as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:




CPAM: 13156432.3



--------------------------------------------------------------------------------




I.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Article IV below, the following amendments to the Credit
Agreement are hereby accepted and agreed by the parties hereto:
1.    New Schedule 1.01(c). The list of Exhibits, Annexes and Schedules on page
v of the Credit Agreement is amended by inserting a new Schedule 1.01(c), titled
“Documents Pursuant to Which Projects Owned by a Wholly Owned Opco Were
Originally Purchased”, and Attachment A hereto is hereby appended to the Credit
Agreement as a new Schedule 1.01(c).
2.    Amended and Restated Exhibit P, Form of Wholly Owned Opco Certificate.
Exhibit P to the Credit Agreement is hereby deleted and Exhibit P attached
hereto as Attachment B is hereby inserted in its place in its entirety.
3.    Amendment to Section 1.01. The following defined terms in Section 1.01 of
the Credit Agreement are hereby amended and restated in their entirety as
follows:
““Eligible Customer Agreement” shall mean a Customer Agreement in the form of
one of the agreements attached hereto as Exhibit G or such other form of
agreement as approved (i) by the Administrative Agent (acting on the
instructions of the Required Lenders) in writing or (ii) under the applicable
Tax Equity Documents or, in the case of a Wholly-Owned Opco, either (A) the Tax
Equity Documents originally governing such Wholly Owned Opco or (B) the Tax
Equity Documents pursuant to which a Project was first acquired, which are
listed for the applicable Wholly Owned Opco on Schedule 1.01(c); provided that,
in the case of this clause (ii), the inclusion of such Customer Agreement as an
Eligible Customer Agreement could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the ability of the Borrower to perform under the Loan Documents at or
above the assumptions in the Base Case Model and, in each case, as such form may
be modified from time to time if such modification could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the ability of the Borrower to perform under the Loan
Documents at or above the assumptions set forth in the Base Case Model.”
““Eligible Project Qualification Requirement” shall mean:
(a)    with respect to Projects being acquired or leased by an Inverted Lease
Opco or a Partnership Flip Opco, the qualification requirement for the purchase
of the Projects as of the time of sale to the applicable Opco pursuant to the
applicable Tax Equity Documents (except to the extent of any departure in
accordance with Prudent Industry Practices for which a waiver was given by the
applicable Tax Equity Class A Member or Inverted Lease Tenant, as applicable,
and where the applicable impact thereof has been incorporated into the Base Case
Model in a manner reasonably acceptable to the Administrative Agent); and


2


CPAM: 13156432.3





--------------------------------------------------------------------------------




(b)    with respect to Projects owned by a Wholly Owned Opco, (i) the
qualification requirement for the purchase of the Projects as of the time such
Projects were first acquired pursuant to the applicable Tax Equity Documents
(except to the extent of any departure in accordance with Prudent Industry
Practices for which a waiver was given by the applicable Tax Equity Class A
Member or Inverted Lease Tenant, as applicable, and where the applicable impact
thereof has been incorporated into the Base Case Model in a manner reasonably
acceptable to the Administrative Agent) and (ii) each such Project has received
a PTO Letter.”
““[***] 2017 LLC Agreement” shall mean that certain Amended and Restated Limited
Liability Company Agreement of Sunrun [***] Owner 2017, LLC, dated as of [***],
entered into by and between Sunrun [***] Manager 2017, LLC and [***].”
““Portfolio Documents” shall mean (a) the Project Documents, (b) the Tax Equity
Documents described in clause (i) of the definition thereof, (c) the Wholly
Owned Opco Documents and (d) the Management Agreement.”
““Tax Equity Documents” shall mean (i) for each Tax Equity Opco, the applicable
Tax Equity Limited Liability Company Agreement, Master Purchase Agreement,
Master Lease, Tax Equity Opco O&M Agreement, Tax Equity Account Agreement,
Partnership Flip Back-Up Servicing Agreement or Transition Management Agreement,
as applicable, Tax Equity Guaranty, and any other documents reflecting an
agreement between Sponsor (or any Affiliate or Sponsor) and any of the Tax
Equity Class A Members relating to the applicable Tax Equity Class A Member’s
investment in a Project or such Tax Equity Opco and (ii) with respect to any
Wholly Owned Opco, either (A) the documents referred to in clause (i) prior to
such date as the Wholly Owned Opco ceased to be a Tax Equity Opco or (B) if the
Wholly Owned Opco was not previously a Tax Equity Opco, the documents referred
to in clause (i) pursuant to which one or more Projects now owned by such Wholly
Owned Opco were first acquired, which are listed for the applicable Wholly Owned
Opco on Schedule 1.01(c).”
“Wholly Owned Opco Transition Management Agreement” shall mean, with respect to
each Wholly Owned Opco, (a) the Transition Management Agreement, to be entered
into in form and substance reasonably satisfactory to the Administrative Agent,
among Transition Manager, the Wholly Owned Opco, Sponsor, Operator, the
Administrative Agent and the Other Administrative Agent and identified by the
Borrower as a Wholly Owned Opco Transition Management Agreement on Schedule
1.01(a), as such schedule may be updated from time to time in accordance with
Section 2.05(e) and (b) each replacement for such agreement in a form and
substance acceptable to the Administrative Agent entered into with a replacement


3


CPAM: 13156432.3





--------------------------------------------------------------------------------




transition manager in accordance with the terms and conditions hereof and the
Wholly Owned Opco Transition Management Agreement (from and following the date
that such agreement becomes effective).
4.    Amendment to Section 2.05(d). Section 2.05(d) of the Credit Agreement is
hereby amended and restated in its entirety as follows:


“(d) After the Closing Date, the Borrower may (i) acquire or form one or more
Wholly Owned Holdcos (which own or will own Wholly Owned Opco Membership
Interests) and/or (ii) acquire or form through such Wholly Owned Holdco one or
more Wholly Owned Opcos, provided that at least ten (10) Business Days prior to
the proposed date of acquisition of such Wholly Owned Holdco or Wholly Owned
Opco, as applicable, the Borrower delivers to the Administrative Agent a Wholly
Owned Opco Certificate along with copies of each of the documents and other
items described therein with respect to such Wholly Owned Holdco and/or Wholly
Owned Opco and certifying that:
(A) such Wholly Owned Opco Certificate and each copy of the documents and other
items described therein provided to the Administrative Agent is a true, correct
and complete copy of such document or item (and includes all schedules,
exhibits, attachments, supplements and amendments thereto and any related
protocols or side letters);
(B) either (I) such Wholly Owned Opco shall have been a Tax Equity Opco and met
the Tax Equity Characteristics prior to the proposed indirect acquisition
thereof by the Borrower or (II) if such Wholly Owned Opco was not a Tax Equity
Opco, the acquisition of such Wholly Owned Opco has been approved by the
Required Lenders (acting in their sole discretion); and
(C) each of the Wholly Owned Opco Representations is true, complete and correct
with respect to such Wholly Owned Opco.”
5.    Amendment to Section 7.10(a). Section 7.10(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:


“(a) The Borrower shall not, and shall not permit any Subsidiary to, amend,
modify or terminate any Portfolio Document, or waive any material breach under,
or material breach of, any Portfolio Document, without the prior written consent
of the Administrative Agent (acting on the instructions of the Required Lenders)
to the extent that any such amendment, modification, termination or waiver could
reasonably be expected to have a Material Adverse Effect; provided, that, for
the avoidance of doubt, the Subsidiaries shall be permitted to enter into an
agreement to amend or modify


4


CPAM: 13156432.3





--------------------------------------------------------------------------------




(i) the electricity or lease rate, annual escalator or term of any Exempt
Customer Agreement only (such agreement, a “Payment Facilitation Agreement”), so
long as such amendment or modification is (A) permitted under the applicable Tax
Equity Documents in respect of the applicable Tax Equity Opco and (B) made in
good faith for a commercially reasonable purpose and is intended to maximize the
long-term economic value of the Customer Agreement as against its value if the
Payment Facilitation Agreement had not been entered into (as reasonably
determined by the Sponsor in good faith and in light of the facts and
circumstances known at the time of such amendment or modification), (ii) a
Master Turnkey Installation Agreement to the extent that such amendment or
modification could not reasonably be expected to have a Material Adverse Effect
and (iii) a Tax Equity Limited Liability Company Agreement as necessary to
comply with Section 6.27(e) hereof.”
6.    Amendment to Section 7.12. Section 7.12 of the Credit Agreement is hereby
amended by inserting the following as a new Section 7.12(f):


“(f)    The Borrower shall not, and shall not permit any Tax Equity Holdco,
Wholly Owned Holdco or Wholly Owned Opco to, acquire any Projects other than, in
the case of the Wholly Owned Opcos, the Projects owned by such Wholly Owned Opco
on the date it became a Wholly Owned Opco in accordance with Section 2.05(d).”
7.    New Section 7.19. Article VII of the Credit Agreement is hereby amended by
inserting the following as a new Section 7.19:
“The Borrower shall not elect to adjust the cash distribution sharing ratios
pursuant to Section 4.01(e)(iii) of the [***] 2017 LLC Agreement to the extent
such adjustment would reduce the cash distributed to the Class B Member (as
defined in the [***] 2017 LLC Agreement) without the prior written consent of
the Required Lenders.”
II.    Amendment to the Cash Diversion and Commitment Fee Guaranty. Subject to
the satisfaction of the conditions set forth in Article IV below, the definition
of “Cash Diversion” in Section 1.01 of the Guaranty is hereby amended by
(a) replacing the period at the end of clause (u) with the text “; and” and (b)
inserting the following as new clauses (v) and (w):


“(v) any claims for indemnification or loss by or in respect of a tax equity
investor (or any affiliate thereof to the extent permitted) under any Wholly
Owned Opco Tax Equity Document; and
(w) any liability for U.S. federal income taxes (and associated interest and
penalties) assessed against or imposed on Sunrun [***] Solar LLC, SunRun Solar
Owner [***], LLC or SunRun Solar [***], LLC as a result of the application of
the Budget Act.”


5


CPAM: 13156432.3





--------------------------------------------------------------------------------




III.    Limited Consent. At the request of the Borrower and subject to the
satisfaction of the conditions set forth in Article IV below, the Administrative
Agent and each of the undersigned Lenders hereby consents and agrees to (a) the
Wholly Owned Entity Acquisitions, for which consent of the Administrative Agent
and the Required Lenders is required pursuant to Section 2.05(d)(ii) of the
Amended Credit Agreement and (b) the Tax Equity Holdco Acquisitions, for which
consent of the Administrative Agent and the Required Lenders is required
pursuant to Section 2.05(b)(iii) of the Amended Credit Agreement (collectively,
the “Acquisition Consents”). The Administrative Agent further consents to the
purchase and ownership by Hera 2017 Owner of any and all Projects that are
subject to, or have received, a Grant, the purchase and ownership of which
requires the consent of the Administrative Agent pursuant to Section 2.05(f) of
the Amended Credit Agreement (the “Grant Project Consent” and, together with the
Acquisition Consents, the “Consents”). The Consents granted pursuant to this
Article III are limited precisely as written and shall not extend to any other
provision of the Credit Agreement or the Amended Credit Agreement.
IV.    Conditions Precedent to Effectiveness. The amendments contained in
Articles I and II and the Consents contained in Article III shall not be
effective until the date (such date, the “Amendment Effective Date”) that:
1.    the Administrative Agent shall have received copies of this Amendment
executed by the Borrower, the Sponsor and the Required Lenders, and acknowledged
by the Administrative Agent; and
2.    the Borrower shall have paid all fees, costs and expenses of the
Administrative Agent and the Lenders incurred in connection with the execution
and delivery of this Amendment (including third-party fees and out-of-pocket
expenses of the Lenders’ counsel and other advisors or consultants retained by
the Administrative Agent).
V.    Representations and Warranties. Each of the Borrower and, as applicable,
the Sponsor represents and warrants to each Agent and each Lender Party that the
following statements are true, correct and complete in all respects as of the
Amendment Effective Date:
1.    Power and Authority; Authorization. Each of the Borrower and the Sponsor
has all requisite power and authority to execute, deliver and perform its
obligations under this Amendment and the Borrower has all requisite power and
authority to perform its obligations under the Amended Credit Agreement and the
Sponsor has all requisite power and authority to perform its obligations under
the Amended Guaranty. Each of the Borrower and the Sponsor has duly authorized,
executed and delivered this Amendment.
2.    Enforceability. Each of this Amendment and the Amended Credit Agreement is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except to the extent that enforceability
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights, (ii) the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) or
(iii) implied covenants of good faith and fair dealing. Each of this Amendment
and the Amended Guaranty is a legal, valid and binding obligation of the
Sponsor, enforceable against the Sponsor in accordance with its terms, except to
the extent


6


CPAM: 13156432.3





--------------------------------------------------------------------------------




that enforceability may be limited by (i) applicable bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting the enforcement of
creditors’ rights, (ii) the effect of general equitable principles (regardless
of whether such enforceability is considered in a proceeding in equity or at
law) or (iii) implied covenants of good faith and fair dealing
3.    Credit Agreement and Guaranty Representations and Warranties. Each of the
representations and warranties set forth in the Credit Agreement (with respect
to the Borrower) and the Guaranty (with respect to the Sponsor) is true and
correct in all respects both before and after giving effect to this Amendment,
except to the extent that any such representation and warranty relates solely to
any earlier date, in which case such representation and warranty is true and
correct in all respects as of such earlier date.
4.    Master Purchase Agreement Requirements. Taking into account all Projects
owned or being acquired by Hera 2017 Owner and proposed to be included in the
Collateral as of the date hereof, such Projects met the “Qualifications of
Projects” requirements at the time they were first sold pursuant to the
applicable Master Purchase Agreement. For the avoidance of doubt, Borrower makes
no representation and warranty with respect to whether: (i) each of the fund
constraints set forth in the related Master Purchase Agreement has been
satisfied and (ii) the minimum systems in service requirement set forth in such
Master Purchase Agreement shall have been achieved.
5.    Defaults. No event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby as of the date hereof,
that would constitute an Event of Default or a Default.
6.    Recapture Period. The recapture period has ended for each ITC or Grant
claimed on any Project that is owned by, or is being acquired by, Hera 2017
Owner.
7.    No Adverse Selection. No selection procedures reasonably believed by the
Borrower to be adverse to the Lenders were utilized in selecting the Projects
contributed to Hera 2017 Owner from among all of the Projects subject to the Tax
Equity Documents pursuant to which such Projects were first acquired.
VI.    Limited Amendment. Except as expressly set forth herein, this Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the other Secured
Parties under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, and each of
the Borrower and the Sponsor acknowledges and agrees that each of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. From and after the Amendment Effective Date,
all references to (i) the Credit Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Amended Credit Agreement and (ii) the
Guaranty in any Loan Document shall, unless expressly provided otherwise, refer
to the Amended Guaranty.


7


CPAM: 13156432.3





--------------------------------------------------------------------------------




VII.    Miscellaneous.
1.    Counterparts. This Amendment may be executed in one or more duplicate
counterparts and by facsimile or other electronic delivery and by different
parties on different counterparts, each of which shall constitute an original,
but all of which shall constitute a single document and when signed by all of
the parties listed below shall constitute a single binding document.
2.    Severability. In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
3.    Governing Law, etc.. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK. The provisions in Sections 12.08(b)
through (d) and Section 12.09 of the Amended Credit Agreement shall apply,
mutatis mutandis, to this Amendment and the parties hereto.
4.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes of the Amended Credit Agreement and each other Loan Document.
5.    Headings. Paragraph headings have been inserted in this Amendment as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.
6.    Execution of Documents. The undersigned Lenders hereby authorize and
instruct the Administrative Agent to execute and deliver this Amendment.
[Signature Pages Follow]




8


CPAM: 13156432.3





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
SUNRUN HERA PORTFOLIO 2015-A, LLC
as Borrower




 

By: Sunrun Hera Portfolio 2015-B, LLC
Its: Sole Member


 

By: Sunrun Hera Holdco 2015, LLC
Its: Sole Member


 

By: Sunrun Inc.
Its: Sole Member


 



By:                                          
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer
 



SUNRUN INC.,
as Guarantor
 



By:                                          
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer
 











[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------






INVESTEC BANK PLC,
as Administrative Agent
 



By:                                          
Name:
 
Title:
 



By:                                          
Name:
 
Title:
 











[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------






INVESTEC BANK PLC,
as Issuing Bank
 



By:                                          
Name:
 
Title:
 



By:                                          
Name:
 
Title:
 





[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------








INVESTEC BANK PLC,
as Lender
 



By:                                          
Name:
 
Title:
 



By:                                          
Name:
 
Title:
 







[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION,
as Lender
 



By:                                          
Name:
 
Title:
 





[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------






SUNTRUST BANK,
as Lender
 



By:                                          
Name:
 
Title:
 



[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------




SILICON VALLEY BANK,
as Lender
 



By:                                          
Name:
 
Title:
 





[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------






 
HSBC BANK USA, NATIONAL ASSOCIATION
  
as Lender
 



By:                                          
Name:
 
Title:
 





[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------






ING CAPITAL LLC,
as Lender
 



By:                                          
Name:
 
Title:
 



By:                                          
Name:
 
Title:
 





[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------







SUNRUN GAIA PORTFOLIO 2016-A, LLC,
as Lender




 

By: Sunrun Gaia Portfolio 2016, LLC
Its: Sole Member


 

By: Sunrun Inc.
Its: Sole Member


 



By:                                          
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer
 





[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------







MIGDAL MAKEFET PENSION AND
PROVIDENT FUNDS LTD.,




as Lender
 
 

By:
                                                                                             
Name
 
Title:
 







[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------







ABN AMRO CAPITAL USA LLC,
as Lender




 



By:
                                                                                             
Name
 
Title:
 









[Signature Page to First Amendment (A&R AF Credit Agreement)]



--------------------------------------------------------------------------------










ATTACHMENT A


Schedule 1.01(c)
Documents Pursuant to Which Projects Owned
by a Wholly Owned Opco Were Originally Purchased


Documents for Hera 2017 Owner:


Limited Liability Company Agreements
1.    Amended and Restated Limited Liability Company Agreement of Sunrun [***]
Solar LLC (“[***] Solar”), dated as of [***], as amended [***], [***], [***],
[***], and [***]
2.    Operating Agreement of Sunrun [***] Owner [***], LLC (“Owner [***]”),
dated as of [***], as amended [***], [***],
3.    Operating Agreement of Sunrun Solar [***], LLC, dated as of [***], as
amended [***], [***], [***], [***], [***], and [***]
Master Purchase Agreements
1.    Master Purchase Agreement, dated as of [***], by and between the Sponsor
and [***] Solar
2.    Master Purchase Agreement, dated as of [***], by and between the Sponsor
and Owner [***]









CPAM: 13156432.3

--------------------------------------------------------------------------------






ATTACHMENT B


Exhibit P
Form of Wholly Owned Opco Certificate




WHOLLY OWNED OPCO CERTIFICATE
[_____], 20__1
INVESTEC BANK PLC
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: Global Lending Operations cc Shelagh Kirkland


Re:    Sunrun Hera Portfolio 2015-A, LLC
Ladies and Gentlemen:
This certificate (this “Wholly Owned Opco Certificate”) is delivered to you
pursuant to Section 2.05(d) of that certain Amended and Restated Credit
Agreement, dated as of June 23, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sunrun Hera Portfolio 2015-A, LLC, a Delaware limited
liability company (the “Borrower”), the financial institutions as Lenders from
time to time party thereto (each individually a “Lender” and, collectively, the
“Lenders”), Investec Bank PLC, as administrative agent for the Lenders (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and Investec Bank PLC, as Issuing Bank. Capitalized
terms used herein and not otherwise defined herein have the meanings given to
them in the Credit Agreement.
The Borrower hereby certifies to the Administrative Agent that, as of the date
hereof and the date of the proposed [acquisition][formation] (such
[acquisition][formation] date, the “Addition Date”) of [the Wholly Owned Holdco
(which owns or will own Wholly Owned Opco Membership Interests) (the “Target
Holdco”) and] the Wholly Owned Opco (the “Target Opco”):
(1)
Attached hereto as Appendix A is a true, correct and complete copy of each of
the following documents (including all schedules, exhibits, attachments,
supplements and amendments thereto and any related protocols or side letters)
for the Target Opco:

a.    Wholly Owned Opco Limited Liability Company Agreement;

1 To be delivered at least ten (10) Business Days prior to the proposed date of
acquisition or formation of the Wholly Owned Holdco or Wholly Owned Opco


Exhibit P – 1
CPAM: 13156432.3

--------------------------------------------------------------------------------





b.    [Master Purchase Agreement];2  
c.    [Master Lease];3 and4
d.    Wholly Owned Opco O&M Agreement.
(2)
Unless the Target Opco is being acquired pursuant to Section 2.05(d)(ii)(B) of
the Credit Agreement, the Target Opco was a Tax Equity Opco that met the Tax
Equity Characteristics prior to the proposed indirect acquisition thereof by the
Borrower.

(3)
Attached hereto as Appendix C are updates to (a) Schedule 1.01(a) of the Credit
Agreement that includes all Wholly Owned Opco Documents of the new Relevant
Parties, (b) if the Target Opco is being acquired pursuant to Section
2.05(d)(ii)(B) of the Credit Agreement, Schedule 1.01(c) of the Credit Agreement
that includes all documents referred to in clause (i) of the definition of “Tax
Equity Documents” pursuant to which one or more Projects now owned by the Target
Opco were first acquired, (c) Schedules 5.03(e) and 5.03(f) of the Credit
Agreement that include each new Relevant Party, (d) Schedule A of the Credit
Agreement that includes any Project Information in respect of the new Relevant
Parties and (e) Schedule 6 of the Pledge and Security Agreement which includes
the [Target Holdco] [Target Opco] as a “Pledged Ownership Entity”.

(4)
Attached hereto as Appendix D-1 is a draft of [an Accession Agreement to the
Wholly Owned Opco Guaranty and Security Agreement][a Wholly Owned Opco Guaranty
and Security Agreement] which shall be duly executed and delivered by the Target
Opco on the Addition Date that, solely with respect to the making of this
representation and warranty as of the Addition Date, shall also have been
executed by the Administrative Agent and the Collateral Agent on the Addition
Date.

(5)
[Attached hereto as Appendix D-2 is a draft of [an Accession Agreement to the
Wholly Owned Holdco Guaranty and Security Agreement][a Wholly Owned Holdco
Guaranty and Security Agreement] which shall be duly executed and delivered by
the Target Holdco on the Addition Date that, solely with respect to the making
of this representation and warranty as of the Addition Date, shall also have
been executed by the Administrative Agent and the Collateral Agent on the
Addition Date.]4

(6)
Attached hereto as Appendix D-3 are true, correct and complete copies of
certificates representing all of the Membership Interests in the Target Opco
[and the Target Holdco]5 (in each case, in the form required by the applicable
limited liability company agreement) accompanied by undated stock powers
executed in blank and instruments evidencing any


2 To be included for the indirect acquisition of a Wholly Owned Opco that was
part of Partnership Flip Fund prior to the proposed indirect acquisition thereof
by the Borrower.
3 To be included for the indirect acquisition of a Wholly Owned Opco that was
part of an Inverted Lease Fund prior to the proposed indirect acquisition
thereof by the Borrower.
4 To be included for the acquisition or formation of a Wholly Owned Holdco.
5 To be included for the acquisition or formation of a Wholly Owned Holdco.


Exhibit P – 2
CPAM: 13156432.3

--------------------------------------------------------------------------------





pledged debt indorsed in blank. As of the Addition Date, the originals of each
of the foregoing shall be delivered to the Collateral Agent.
(7)
Attached hereto as Appendix D-4 are true, correct and complete copies of proper
Financing Statements in form appropriate for filing under the applicable Uniform
Commercial Code in order to perfect the Liens created under the Collateral
Documents (covering the Collateral described therein) with respect to the Target
Opco [and the Target Holdco]6.

(8)
Attached hereto as Appendix D-5 are the results of a recent lien search in each
of the jurisdictions in which UCC financing statement or other filings or
recordations should be made to evidence or perfect security interests in all
assets other than Excluded Property of the current owner of the Membership
Interests of the Target Opco [and the Target Holdco, all assets other than
Excluded Property of the Target Holdco]7 and all assets other than Excluded
Property of the Target Opco. Such search reveals no Liens on the Membership
Interests in the Target Opco [or the Target Holdco, any assets of the Target
Holdco]8 or any assets of the Target Opco.

(9)
Attached hereto as Appendix D-6 is a draft of an Account Control Agreement in
respect of each account maintained by the Target Opco which shall be duly
executed and delivered by the Target Opco that, solely with respect to the
making of this representation and warranty as of the Addition Date, shall also
have been executed by the Collateral Agent and an Acceptable Bank on the
Addition Date.

(10)
Attached hereto as Appendix D-7 is a draft of a [Wholly Owned Opco Back-Up
Servicing Agreement][Wholly Owned Opco Transition Management Agreement] which
shall be duly executed and delivered by the [Back-Up Servicer][Transition
Manager], the Target Opco and the Operator that, solely with respect to the
making of this representation and warranty as of the Addition Date, shall also
have been executed by the Administrative Agent and the Other Administrative
Agent on the Addition Date.

(11)
Attached hereto as Appendix E are true, correct and complete copies of
resolutions of the new Relevant Parties and the Sponsor authorizing the
execution delivery and performance of the Portfolio Documents and evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with the Portfolio Documents to
which any new Relevant Party is a party or is to be a party.

(12)
Attached hereto as Appendix F are true, correct and complete copies of customary
insurance certificates [and [described any additional evidence provided]],
demonstrating that all insurance required to be obtained and maintained pursuant
to the Loan Documents has been obtained and all premiums thereon have been paid
in full or are not in arrears.




6 To be included for the acquisition or formation of a Wholly Owned Holdco.
7 To be included for the acquisition or formation of a Wholly Owned Holdco.
8 To be included for the acquisition or formation of a Wholly Owned Holdco.


Exhibit P – 3
CPAM: 13156432.3

--------------------------------------------------------------------------------





(13)
Attached hereto as Appendix G is a copy of each item described in
Sections 9.01(a)(xiv) and (xv) of the Credit Agreement with respect to the
Sponsor, the Borrower[, the Target Holdco]9 and the Target Opco;

(14)
Attached as Appendix H are drafts of the favorable opinions of counsel to the
Borrower and the new Relevant Parties (which opinion shall be delivered on the
Addition Date and shall either be in the form of the opinions delivered on the
Closing Date or such other form reasonably acceptable to the Administrative
Agent (acting in consultation with counsel)) in relation to the Loan Documents,
addressed to the Administrative Agent and each Secured Party from:

a.    Wilson Sonsini Goodrich & Rosati P.C. (or other counsel previously
approved by the Administrative Agent), counsel for the Borrower and the new
Relevant Parties, including opinions regarding the attachment, perfection of
security interests in Collateral with respect to the new Relevant Parties and
corporate matters (including, without limitation, enforceability, no consents,
no conflicts with the Limited Liability Company Agreements of the new Relevant
Parties and Investment Company Act matters) with respect to the new Relevant
Parties; and
b.    an in-house opinion from counsel of the Sponsor with respect to the new
Relevant Parties, including opinions regarding corporate matters and no
conflicts with organizational documents of the new Relevant Parties, and other
material contracts binding on the new Relevant Parties or the Borrower in
relation to the new Relevant Parties.
(15)
[Attached hereto as Appendix I are true, correct and complete copies of all
consents, licenses and approvals required in connection with the granting of the
Liens under the Collateral Documents and the execution delivery and performance
of the Portfolio Documents and the validity against the Sponsor and each new
Relevant Party of the Portfolio Documents to which it is a party, and such
consents, licenses and approvals are in full force and effect and not subject to
appeal.][No consents, licenses or approvals are required in connection with the
granting of the Liens under the Collateral Documents and the execution delivery
and performance of the Portfolio Documents and the validity against the Sponsor
and each new Relevant Party of the Portfolio Documents to which it is a party.]

(16)
Attached hereto as Appendix J is a true, correct and complete copy of the Base
Case Model demonstrating compliance with the Available Borrowing Base.

(17)
As of the Addition Date, the Lender Parties have received all documentation and
other information required by regulatory authorities under the applicable “know
your customer” and Anti-Money Laundering Laws, including the PATRIOT Act.

(18)
As of the Addition Date, all Additional Expenses due and payable as of such date
shall have been paid in full by the Borrower and all other costs and expenses
required to be paid per


9 To be included for the acquisition or formation of a Wholly Owned Holdco.


Exhibit P – 4
CPAM: 13156432.3

--------------------------------------------------------------------------------





Section 4.07 of the Credit Agreement for which evidence has been presented
(including, as applicable, third-party fees and out-of-pocket expenses of
lenders counsel, the Insurance Consultant, Independent Engineer, Model Auditor
and other advisors or consultants retained by the Administrative Agent).
(19)
The representations and warranties of the Sponsor and the Relevant Parties
contained in Article V of the Credit Agreement, or which are contained in any
document furnished at any time under or in connection therewith (including the
Portfolio Documents submitted in connection with this Wholly Owned Opco
Certificate), are true and correct on and as of the date hereof and the date of
the proposed Addition Date, except (a) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date or (b) to the extent that such
representations and warranties refer solely to the Addition Date, in which case
they shall be true and correct solely as of the Addition Date.

(20)
If the Target Opco is being acquired pursuant to Section 2.05(d)(ii)(B) of the
Credit Agreement, true and correct copies of each document referred to in clause
(i) of the definition of “Tax Equity Documents” pursuant to which one or more
Projects now owned by the Target Opco were first acquired have been delivered to
the Administrative Agent.

(21)
No action or proceeding has been instituted or threatened in writing by any
Governmental Authority against the Sponsor or any Relevant Party that seeks to
impair, restrain prohibit or invalidate the transactions contemplated by the
Credit Agreement, the other Loan Documents, the Portfolio Documents or regarding
the effectiveness or validity of any required Permits.

(22)
No Default or Event of Default exists, or would result from the proposed
[acquisition][formation] of the Target Opco [or the Target Holdco].

(23)
The Cash Available for Debt Service included under the Base Case Model does not
include cash flows from any Project that is not an Eligible Project.

(24)
After giving effect to the proposed [acquisition][formation] of the Target Opco
[and the Target Holdco], the Borrower and the Subsidiaries are and will be
solvent.

(25)
There has been no event or circumstance since [insert date of the most recent
audited financial statements of the Sponsor delivered pursuant to either
Section 6.01(a) or Section 9.01(a)(xii) of the Credit Agreement] that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(26)
The Major Maintenance Reserve Account is funded in the required amount in
accordance with the Depository Agreement.

(27)
The Target Opco has no obligations or liabilities (contingent or otherwise) to
any Person other than pursuant to the Portfolio Documents [and the Target Holdco
has no obligations



Exhibit P – 5
CPAM: 13156432.3

--------------------------------------------------------------------------------





or liabilities (contingent or otherwise) to any Person other than pursuant to
the Portfolio Documents]10.


[remainder of page intentionally blank]

10 To be included for the acquisition or formation of a Wholly Owned Holdco.


Exhibit P – 6
CPAM: 13156432.3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Wholly Owned Opco Certificate
to be duly executed and delivered as of the date first written above.


BORROWER:
SUNRUN HERA PORTFOLIO 2015-A, LLC



By:
                                                                                             
Name
 
Title:
 



















Exhibit P – 7
CPAM: 13156432.3